 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
10
      RAMON SILVA,
11
                                 Plaintiff,           Case No. C19-1294-RAJ
12

13          v.
                                                      ORDER GRANTING
14    CAMERON WALKER, et al.,                         DEFENDANTS’ MOTION FOR
                                                      SUMMARY JUDGMENT
15                               Defendants.

16

17         The Court, having reviewed Plaintiff’s complaint, Defendants’ motion for
18
     summary judgment, the Report and Recommendation of the Honorable Michelle L.
19
     Peterson, United States Magistrate Judge, objections thereto, and the remaining record,
20
     hereby finds and ORDERS:
21
           (1)    The Report and Recommendation is approved and adopted.
22

23
     ORDER GRANTING DEFENDANTS’
     MOTION FOR SUMMARY JUDGMENT - 1
 1         (2)    Defendants’ motion for summary judgment (dkt. # 33) is GRANTED, and

 2   Plaintiff’s complaint (dkt. # 5) and this action are DISMISSED with prejudice.
 3         (3)    The Clerk is directed to send copies of this Order to Plaintiff, to counsel for
 4
     Defendants, and to Judge Peterson.
 5

 6
           DATED this 13th day of May, 2021.
 7

 8

 9
                                                      A
                                                      The Honorable Richard A. Jones
10
                                                      United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER GRANTING DEFENDANTS’
     MOTION FOR SUMMARY JUDGMENT - 2
